

113 S1960 IS: Fairness in Federal Disaster Declarations Act of 2014
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1960IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Durbin (for himself and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require rulemaking by the Administrator of the Federal Emergency Management Agency to address considerations in evaluating the need for public and individual disaster assistance, and for other purposes. 1.Short
			 titleThis Act may be cited as
			 the Fairness in Federal Disaster Declarations Act of 2014.2.Regulatory
			 action required(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the Administrator of the Federal Emergency Management Agency (in this
			 Act referred to as the Administrator and FEMA,
			 respectively) shall amend the rules of the Administrator under section 206.48
			 of title 44, Code of Federal Regulations, as in effect on the date of enactment
			 of this Act, in accordance with the provisions of this Act.(b)New criteria
			 requiredThe amended rules issued under subsection (a) shall
			 provide for the following:(1)Public
			 assistance programSuch rules shall provide that, with respect to
			 the evaluation of the need for public assistance—(A)specific weighted
			 valuations shall be assigned to each criterion, as follows—(i)estimated cost of
			 the assistance, 10 percent;(ii)localized
			 impacts, 40 percent;(iii)insurance
			 coverage in force, 10 percent;(iv)hazard
			 mitigation, 10 percent;(v)recent multiple
			 disasters, 10 percent;(vi)programs of
			 other Federal assistance, 10 percent; and(vii)economic
			 circumstances described in subparagraph (B), 10 percent; and(B)FEMA shall
			 consider the economic circumstances of—(i)the
			 local economy of the affected area, including factors such as the local
			 assessable tax base and local sales tax, the median income as it compares to
			 that of the State, and the poverty rate as it compares to that of the State;
			 and(ii)the economy of
			 the State, including factors such as the unemployment rate of the State, as
			 compared to the national unemployment rate.(2)Individual
			 assistance programSuch rules shall provide that, with respect to
			 the evaluation of the severity, magnitude, and impact of the disaster and the
			 evaluation of the need for assistance to individuals—(A)specific weighted
			 valuations shall be assigned to each criterion, as follows—(i)concentration of
			 damages, 20 percent;(ii)trauma, 20
			 percent;(iii)special
			 populations, 20 percent;(iv)voluntary agency
			 assistance, 10 percent;(v)insurance, 20
			 percent;(vi)average amount
			 of individual assistance by State, 5 percent; and(vii)economic
			 considerations described in subparagraph (B), 5 percent; and(B)FEMA shall
			 consider the economic circumstances of the affected area, including factors
			 such as the local assessable tax base and local sales tax, the median income as
			 it compares to that of the State, and the poverty rate as it compares to that
			 of the State.